Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Since this application is eligible for the transitional procedure of 37  CFR 1.129(a), and the fee set forth in 37 CFR 1.17(r) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to  37 CFR 1.129(a). Applicant’s submission after final rejection filed on September 09, 2022 has been entered.

Response to Amendment

Applicant's amendments and accompanying remarks filed on September 09, 2022 have been entered and considered. Claims 1, 7 and 19 have been canceled. Claims 2 – 4, 8 – 9, 11 and 13 – 18 are pending in this application. Since Applicant has canceled claim 1, the 102 rejection in last Office action has been rendered moot. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Yang as detailed in Office action dated July 20, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 4, 8 – 9, 11 and 13 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. CN 106555244 A (Yang) in view of Lin CN 109881281 A (Lin) and further in view of Cai CN 109438956 A (Cai) and Yodh et al. US 2006/0115640 A1 (Yodh). Machine translation and English abstract of the Yang and Lin references is relied upon herein. English abstract of the Cai reference is relied upon herein.  

Considering claims 2, 4, 13 and 19, Yang teaches a method for preparing a cut-resistance UHMWPE fiber, wherein the UHMWPE has a molecular weight between 3,000,000 and 5,000,000. Further, Yang teaches that the method includes steps S1, S2, S3 and S4, with the exception of the limitation requiring that the surface of the carbon particles is treated with a coupling agent, in addition to the white oil, the use of a surfactant, in the step of forming an emulsion of the carbon fiber material. However, Cai teaches preparing high hardness modified PC with carbon fiber composite material, comprising (i) placing PC resin into a blast drying box, and then drying at 100-120 degrees C for 2-10 hours to obtain dried PC resin, and (ii) adding 70 pts. wt. dried PC resin, 20 pts. wt. carbon fiber and 1-2 pts. wt. coupling agent to a twin-screw extruder, heating, melting at 200-350 degrees C, then adding 3-5 pts. wt. beta -type PP nucleating agent, 5-10 pts. wt. UHMWPE, 0.5-1 pts. wt. 1,4-butanediol (BDO), 0.3-1.5 pts. wt. polybrominated diphenyl ether, 0.1-0.5 pts. wt. maleic anhydride grafted compatibilizer and 1 pt. wt. light stabilizer, then extruding at 260-300 degrees C for 2-3 hours and granulating, where the screw rotating speed is 200-300 revolutions/minute, and then air cooling to obtain final product. This process is considered to coat the carbon fibers with the coupling agent material. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include treating/coating the carbon fibers with a coupling agent as taught by Cai, when it is desired to provide the UHMWPE composite fibers with high coupling efficiency, improved hardness and stable structure.      

Moreover, Lin teaches at [Abstract] cut-resistance graphene ultrahigh molecular weight polyethylene composite fiber comprises 85-99 wt.% ultra-high molecular weight polyethylene powder, 1-14.8 wt.% graphene oxide oily solution, 0.1-1 wt.% modifier and 0.1- 5 wt.% additive. Further, Lin teaches in the step of forming an emulsion of the carbon fiber material the use of whit oil and sodium lignin sulfate as a modifier (surfactant), in order to improve the dispersibility of the graphene particles. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include a surface modifying component as taught by Lin to step S2 of Yang when it is desired to improve the dispersibility of the carbon fiber material.

Moreover, Yang in view of Cai and Lin does not recognize the surfactant is selected from the Markush group in claim 2. However, Yodh teaches at [0024 and 0091] that sodium dodecylbenzene sulfonate and sodium hexadecylbenzene sulfonate are efficient surfactants in the preparation of stable dispersions of high concentrations of carbon particles in aqueous media without requiring the aforesaid techniques of chemical modification or polymer wrapping. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to substitute Lin’s surfactant with sodium dodecylbenzene sulfonate or sodium hexadecylbenzene sulfonate, as taught by Yodh in the preparation of a stable dispersion of the carbon particles.  

Furthermore, Yang in view of Cai, Lin and Yodh does not specifically recognize the claimed ratio for UHMWPE, carbon particles and first and second solvents. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said ratio since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed ratio is critical and has unexpected results. In the present invention, one would have been motivated to optimize the ratio motivated by the desire to prepare a stable dispersion of the fiber forming resin, carbon particles and solvents as the dope to be extruded.  
As to the content of carbon particles in the UHMWPE matrix, Yang teaches at [Abstract] a content of 2 - 8 %. 

Considering claim 3, Yang teaches at [Abstract] that the average diameter of the carbon fiber is 0 - 9 µm, and aspect ratio of 0 – 30.

Considering claim 8, as noted above, Yang teaches that the UHMWPE has a molecular weight between 3,000,000 and 5,000,000. Thus, overlapping completely with the claimed range.  

Considering claim 9, Lin teaches at [Abstract] that the screw parameters of the double-screw extruder is first area is 110-130 degrees C, the second area is 180-210 degrees C, and the third area is 240-260 degrees C, the fourth zone is 250-270 degrees C, the fifth zone is 260-280 degrees C, the sixth zone is 265-290 degrees C, and the melt temperature is 280-300 degrees C, the extrusion pressure of the screw is 3-7 MPa, the rotating speed of the screw is 150-200 revolutions/minute, the discharging temperature is 50-80 degrees C, and the spinning speed is 5-10 m/second. The spinning solidification bath adopts a dry-wet method, the temperature of the coagulating bath is 20-30 degrees C, the stretching multiple is two-stage stretching, and the stretching times are 5 times and 10 times respectively. 

Considering claims 11, 14 - 17, Yang is relied upon as set forth above in the rejection of claim 1. Further, in the background section of the disclosure, Yang suggests that the cut-resistance fibers are directed to applications, such as in gloves and industrial clothing. Thus, rendering obvious the additional limitations in the subject claims. As to the claimed properties these are expected to be inherent to the fibers of the prior art since they have the same chemical composition. 

Considering claim 17, the claimed MPa and GPa are known intrinsic properties of carbon fibers.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. CN 106555244 A (Yang) in view of in view of Lin CN 109881281 A (Lin) and further in view of Cai CN 109438956 A (Cai), Yodh et al. US 2006/0115640 A1 (Yodh) and Gong et al. CN 107814995 A (Gong), as evidenced by Mesh and Microns sizing chart. Machine translation and English abstract of the Yang and Lin references is relied upon herein. English abstract of the Cai reference is relied upon herein.  

Considering claim 18, Yang does not specifically recognize that each carbon particle is in the form of powder having a length of 20 – 60 microns. However, Gong teaches composites reinforced with carbon fiber powder having a size of 300 – 500 mesh, which corresponds to 25 – 40 microns. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Gong’s carbon fiber for Yang’s composite fiber when it is desired to provide the fiber with excellent cut resistance. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on September 09, 2022 have been entered and considered. Since Applicant has canceled claim 1, the 102 rejection in last Office action has been rendered moot. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Yang as detailed in Office action dated July 20, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on September 09, 2022 have been fully considered. Applicant’s arguments against the rejection of claim 2 and its dependent claims are moot in view of the new grounds of rejection presented above.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786